DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/144,109 is responsive to communications filed on 11/18/2021, in response to the Non-Final Rejection of 09/02/2021. Currently, claims 1-30 are pending and are presented for examination. 

Response to Arguments
3.	The information disclosure statement (IDS) was submitted on 12/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	Applicant's Remarks see pages 2-6, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant urges that Yoo does not explicitly disclose “generating a first encoded frame by encoding the protected video frame” and “receiving at least one input video bistream to obtain a first encoded bitstream and a second encoded bistream” as recited in claims 1 and 16 (see pages 2 and 5: Applicant’s remarks). The examiner respectively disagrees. Yoo fairly discloses masking a privacy region may further include decoding the encrypted video before detecting the privacy masking region (see paragraph 0010) and the input video may be encrypted by an encrypting unit immediately after output in the video collector, and may be decoded by a decoding unit before being input to a target detecting unit (see paragraph 0016). 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2013/0108105A1) (hereinafter Yoo).
	Regarding claim 1, Yoo discloses a method for encoding private data (e.g. see abstract, paragraphs 0006, 0011, 0014: privacy region/ private information; Figs. 1-2) comprising:
	receiving an original video frame (e.g. see abstract, paragraphs 0014, 0018, 0038: capturing original video; Figs. 1-2);
	masking at least one private area in the original video frame to generate a protected video frame (e.g. see abstract, paragraphs 0006-0008: masking a privacy region based on a monitored video image; Figs. 1-2, paragraphs 0049, 0053, 0056);
(e.g. see paragraphs 0010, 0016, 0038: decoding the encrypted video; Figs. 1-2, paragraphs 0042: decoding 130 for decoding the encrypting output video); and
	generating at least one output bitstream for streaming or storage according to the first encoded frame (e.g. see paragraphs 0008, 0015, 0038: storing a transmission video from video collector; Figs. 1-2, paragraphs 0042, 0043, 0047: a storage unit 150 for storing an output video).
	Regarding claim 2, Yoo discloses the method of claim | further comprising:
	generating a second encoded frame by encoding the original video frame, and wherein the step of generating the at least one output bitstream for streaming or storage according to the first encoded frame (e.g. see paragraphs 0008, 0015, 0038: storing a transmission video from video collector; Figs. 1-2, paragraphs 0042, 0043, 0047: a storage unit 150 for storing an output video) comprises:
	generating the at least one output bitstream for streaming or storage (e.g. see paragraphs 0008, 0015, 0038: storing a transmission video from video collector; Figs. 1-2, paragraphs 0042, 0043, 0047: a storage unit 150 for storing an output video) according to the first encoded frame and the second encoded frame (e.g. see paragraphs 0013, 0055: all frames including first and second frames).
	Regarding claim 3, Yoo discloses the method of claim 2 further comprising:
(e.g. see paragraphs 0009, 0010, 0016: encrypting the video; also see Figs. 1-2, paragraphs 0023, 0042, 0047: encrypting unit 140 for encrypting the video data),
	wherein the step of generating the at least one output bitstream for streaming or storage according to the first encoded frame  (e.g. see paragraphs 0008, 0015, 0038: storing a transmission video from video collector; Figs. 1-2, paragraphs 0042, 0043, 0047: a storage unit 150 for storing an output video) comprises:
	generating the at least one output bitstream for streaming or storage (e.g. see Figs. 1-2, paragraphs 0042, 0043, 0047: a storage unit 150 for storing an output video) according to the first encoded frame and the encrypted second encoded frame (e.g. see paragraphs 0009, 0010, 0016: encrypting the video; also see Figs. 1-2, paragraphs 0023, 0042, 0047: encrypting unit 140 for encrypting the video data).
	Regarding claim 4, Yoo discloses the method of claim 3, wherein the at least one output bitstream comprises a first output bitstream and a second output bitstream (e.g. see paragraphs 0015, 0016, 0042: output video image), and wherein the step of generating the at least one output bitstream for streaming or storage (e.g. see Figs. 1-2, paragraphs 0042, 0043, 0047: a storage unit 150 for storing an output video) according to the first encoded frame and the second encoded frame (e.g. see paragraphs 0013, 0055: all frames including first and second frames) comprises:
(e.g. paragraphs 0042, 0052: decoding video including packing the encoded frame into the output bistream; Figs. 1-2); and
	packing the encrypted second encoded frame into the second output bitstream (e.g. paragraphs 0016, 0042, 0052: decoding encrypted video including packing the encoded frame into the output bistream; Figs. 1-2, paragraphs 0053, 0054).
	Regarding claim 5, Yoo discloses the method of claim3, wherein the at least one output bitstream comprises a combined output bitstream, and wherein the step of generating the at least one output bitstream for streaming or storage according to the first encoded frame and the second encoded frame (e.g. paragraphs 0016, 0042, 0052: decoding encrypted video including packing the encoded frame into the output bistream; Figs. 1-2, paragraphs 0053, 0054) comprises:
	packing the first encoded frame and the encrypted second encoded frame into the combined output bitstream (e.g. paragraphs 0016, 0042, 0052: decoding encrypted video including packing the encoded frame into the output bistream; Figs. 1-2, paragraphs 0053, 0054).
	Regarding claim 6, Yoo discloses the method of claim 2, wherein a reference frame is generated when the protected video frame is encoded (e.g. see paragraph 0038: protection of the privacy), and the original video frame is encoded by using the (e.g. see paragraphs 0013, 0055: all frames including first and second frames).
	Regarding claim 7, Yoo discloses the method of claim 1 further comprising:
	duplicating the original video frame to generate a duplicated original video frame; and performing masking on the duplicated original video frame (e.g. see Figs. 1-2, paragraphs 0049, 0050, 0052: produce/reproduce the original video input; paragraphs 0054, 0057).
	Regarding claim 8, this claim is an image processing device claim of a method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Yoo discloses an image processing device and circuit (see Figs. 1-2).
	Regarding claim 8, it contains the limitations of claims 2 and 8, and is analyzed as previously discussed with respect to those claims.
	Regarding claim10, it contains the limitations of claims 3 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim11, it contains the limitations of claims 4 and 10, and is analyzed as previously discussed with respect to those claims.
Regarding claim 12, it contains the limitations of claims 5 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 6 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 7 and 8, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, this claim is an image processing device claim of a method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Yoo discloses an image processing device and a processor (see Figs. 1-2, paragraphs 0046, 0056: processor 121).
	Regarding claim 16. this claim is a method for decoding claim of a method of encoding version as applied to claim 1 above, wherein the method performs the same limitations (decoding performs the reverse processes of encoding) cited in claim 1, the rejections of which are incorporated herein. 
	Regarding claim 17, it contains the limitations of clam 16 and is analyzed as previously discussed with respect to those claims.
Regarding claim 18, it contains the limitations of claims 6 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 3 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, Yoo discloses the method of claim 19, wherein both the first encoded bitstream and the second bitstream are decoded to generate both the reference frame (e.g. see paragraphs 0013, 0055: all frames including first and second frames) and the protected video frame which are output to the display queue when the key is authorized such that a whole image is displayed without the at least one private area being blurred (e.g. see paragraphs 0038,0039, 0041: masking a privacy region; Figs. 1-3B).
	Regarding claim 21, it contains the limitations of claims 3 and 19, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 22, it contains the limitations of claims 3 and 21, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 23, this claim is an image processing device claim of a method version as applied to claim 16 above, wherein the device performs the same limitations cited in claim 16, the rejections of which are incorporated herein. Furthermore, Yoo discloses an image processing device and circuit (see Figs. 1-2).
Regarding claim 24, it contains the limitations of claims 17 and 23, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 25, it contains the limitations of claims 18 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 26, it contains the limitations of claims 19 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 27, it contains the limitations of claims 20 and 25, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 21 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 22 and 28, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, this claim is an image processing device claim of a method version as applied to claim 16 above, wherein the device performs the same limitations cited in claim 16, the rejections of which are incorporated herein. Furthermore, Yoo discloses an image processing device and a processor (see Figs. 1-2, paragraphs 0046, 0056: processor 121).

Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ON S MUNG/Primary Examiner, Art Unit 2486